Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Agrawal et al. US 2020/0308088 who teaches a process for upgrading natural gas liquid (NGL) components, comprising: providing a hydrocarbon gas comprising at least 50 mol % methane and natural gas liquid hydrocarbons; at least partially dehydrogenating the one or more natural gas liquids in the hydrocarbon gas to provide a dehydrogenation effluent comprising the methane, olefins, and unconverted alkanes;  oligomerizing the olefins in the dehydrogenation effluent to provide an oligomerization effluent comprising the methane;  and then separating the methane from the oligomers.
Agrawal teaches recycling of alkanes to the hydrocarbon but does not teach recovering methane by a liquid absorbent where a recycle of liquid hydrocarbons is used as the absorbent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772